FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE STEPHEN YAGMAN, Admitted            No. 07-80153
to the bar of the Ninth Circuit:
October 7, 1976,
                          Respondent.      OPINION



                  Filed June 17, 2022

Before: MARSHA S. BERZON, MILAN D. SMITH, JR.,
        and RYAN D. NELSON, Circuit Judges.

                  Per Curiam Opinion
                Dissent by Judge Berzon
2                         IN RE YAGMAN

                          SUMMARY *


                    Attorney Reinstatement

   The panel denied without prejudice the request of
Stephen Yagman for reinstatement to the bar of the Ninth
Circuit following his readmission to the State Bar of
California.

    In 2008, Yagman was ordered suspended from practice
before this court based on the State Bar of California’s
suspension following his federal conviction. He was
permitted to file a petition for reinstatement if he were
reinstated to practice law in California. Yagman was
reinstated to practice law in California, but the panel held
that he failed to meet his burden to justify reinstatement
before this court because he was still disbarred from practice
before the New York State Bar. The panel held that an
attorney cannot justify reinstatement while he or she is
currently suspended or disbarred in another jurisdiction,
provided that the other jurisdiction had independent, non-
reciprocal reasons for imposing discipline. Here, New York
independently determined that Yagman’s federal felony
conviction constituted grounds for automatic disbarment
under its precedent.

    Dissenting, Judge Berzon wrote that she would defer to
the considered conclusion of California and grant Yagman’s
motion for reinstatement to the bar of the Ninth Circuit
because no rule of this court provided that it was not enough
for Yagman to show that he was reinstated to the California
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                       IN RE YAGMAN                          3

bar when he remained disbarred from practicing law in New
York, and Judge Berzon saw no reason for the panel in its
discretion to require Yagman to demonstrate reinstatement
in New York before being reinstated to the Ninth Circuit bar.


                         COUNSEL

Stephen Yagman, Yagman & Reichmann LLC, Venice
Beach, California, pro se Respondent.

Merri A. Baldwin, Rogers Joseph O’Donnell, San Francisco,
California, Amicus Curiae Counsel.


                         OPINION

PER CURIAM:

    Stephen Yagman seeks reinstatement to the bar of our
court following his readmission to the State Bar of
California. In 2007, Yagman was convicted of multiple
felonies for evading federal income taxes, bankruptcy fraud,
and money laundering. He was subsequently suspended
and/or disbarred in multiple jurisdictions, including ours.
Yagman is still disbarred from practice before the New York
State Bar. He therefore fails to meet his burden to justify
reinstatement to the bar of our court. See 9th Cir. R. 46-2(h);
In re Girardi, 611 F.3d 1027, 1039 (9th Cir. 2010). We deny
Yagman’s motion for reinstatement without prejudice to his
reapplying if he is reinstated to practice before the New York
State Bar.
4                           IN RE YAGMAN

    FACTUAL AND PROCEDURAL BACKGROUND

   The present motion concerns Yagman’s most recent
suspension, stemming from a 2007 federal criminal
conviction based on his financial crimes. However, 2007
was not the first time Yagman was suspended from
practicing law. In 1989, he was suspended for six months in
California for seeking an unconscionable fee and for
improperly pressuring a client not to settle. Matter of
Yagman, 3 Cal. State Bar Ct. Rptr. 788, 806 (1997). In 1998,
Yagman was again suspended for a year for charging clients
an unconscionable fee by taking both a contingency fee
percentage and court-awarded fees, among other related
misconduct. See id. at 806–07, 810–12. 1

I. Federal Criminal Conviction

    In 2006, Yagman was indicted in federal court on several
counts, including one count of attempting to evade federal
income taxes, 26 U.S.C. § 7201, one count of bankruptcy
fraud, 18 U.S.C. §157, and seventeen counts of money
laundering, 18 U.S.C. § 1957. On June 22, 2007, following
a 20-day trial, a jury returned a guilty verdict on all counts.
See United States v. Yagman, No. 06-cr-00227 (C.D. Cal.



     1
       Yagman had four other disciplinary charges filed against him in
the State Bar Court of California that did not result in disciplinary action.
See SBC No. 84-O-00141; SBC No. 84-O-00241; SBC No. 84-O-00323;
SBC No. 91-O-03890. Charges are brought by the Office of Chief Trial
Counsel after investigation to see if discipline is warranted. But see,
California State Auditor, The State Bar of California’s Attorney
Discipline Process: Weak Policies Limit Its Ability to Protect the Public
From Attorney Misconduct (April 2022), https://www.auditor.ca.gov/
pdfs/reports/2022-030.pdf. Attorneys are presumed innocent until the
charges are proven.
                         IN RE YAGMAN                             5

June 22, 2007), Dkt. No. 425. 2 The evidence at trial
established that Yagman concealed assets to avoid paying
his personal and law firm business taxes, defrauded the
Internal Revenue Service and other creditors, and committed
multiple counts of money laundering by submitting false
bankruptcy schedules. See In the Disciplinary Matter of
Stephen Yagman, No. 07-mc-00119 (C.D. Cal. Dec. 27,
2007), Dkt. No. 4 at 4–5. Yagman was sentenced to three
years in prison and two years of supervised release.
Judgment and Commitment, Yagman, No. 06-cr-00227, Dkt.
No. 541. We upheld Yagman’s conviction on September 11,
2009. See United States v. Yagman, 345 Fed. App’x 312,
313 (9th Cir. 2009).

II. State and Federal Court Suspensions

    Following Yagman’s conviction, the State Bar of
California placed Yagman on interim suspension, effective
August 23, 2007, pending final disposition of the criminal
proceedings. Order, No. 06-C-13000 (Cal. State Bar Rev.
Dep’t., July 20, 2007). We were notified of Yagman’s
California interim suspension on September 7, 2007. We
then ordered Yagman to show cause why he should not be
“disciplined, suspended, or disbarred” due to (1) “his interim
suspension from practice by the California State Bar Court,”
and (2) “for conduct unbecoming a member of this court’s
bar as evidenced by his felony conviction in the United
States District Court for the Central District of California.” 3

    2
      The district court later acquitted Yagman on six of the money
laundering counts. See id. Dkt. No. 474.
    3
       Although our initial show-cause order only identified the
California suspension as a basis for discipline, we soon amended the
show-cause order to include Yagman’s felony conviction as an
6                      IN RE YAGMAN

    Yagman requested a hearing in our court, and then asked
for and received several extensions in order to permit him to
substantively respond to the order to show cause. Yagman’s
counsel later informed us that if Yagman was not released
on bail in his criminal case that he would withdraw his
opposition to the suspension and that no hearing would be
required. Yagman was not released on bail, and his
opposition to the suspension imposed was withdrawn.
Yagman failed to respond to orders from our court requiring
him to file certain status reports. He also failed to file any
objection to the Appellate Commissioner’s recommendation
that Yagman be suspended from practice before our court
based on the State Bar of California’s suspension.
Therefore, on June 12, 2008, we ordered Yagman suspended
indefinitely from the practice of law before our circuit and
permitted him to file a petition for reinstatement if he were
reinstated to practice law in California.

    Although Yagman did not participate in our disciplinary
procedures, he did actively fight his suspension in the U.S.
District Court for the Central District of California. On
September 18, 2007, the Central District of California also
issued an order to show cause why Yagman should not be
suspended based on the California suspension and his
criminal convictions. In the Disciplinary Matter of Stephen
Yagman, 07-mc-00119 (C.D. Cal. 2007), Dkt. Nos. 1, 3.
Yagman responded to the Central District’s order to show
case and attended a hearing on December 19, 2007. See
Matter of Yagman, No. 11-mc-25, 2011 WL 13196273, at *2
(C.D. Cal. June 28, 2011).



additional and independent reason for potential suspension or
disbarment.
                       IN RE YAGMAN                         7

    On December 27, 2007, Judge Stephen Wilson—who
had presided over Yagman’s criminal jury trial—ordered
that Yagman be suspended from the practice of law in the
Central District of California, noting that Yagman’s criminal
convictions “involved serious charges of fraud and deceit.”
In the Disciplinary Matter of Stephen Yagman, 07-mc-00119
(C.D. Cal. 2007), Dkt. No. 4 at 4. Yagman was suspended
based on his criminal conviction alone. Id. The district court
explicitly noted that it did not reach the question of whether
Yagman should be reciprocally suspended because of the
California suspension. Id. Judge Wilson also found that the
jury, in order to convict Yagman, “must have rejected his
testimony at trial and therefore concluded that he lied under
oath. The Court, having heard Mr. Yagman’s testimony,
concurs in this determination. This act alone, independent of
any conviction, has been regarded as sufficient for a district
court to disbar, let alone suspend, an attorney.” Id. at 6.

III.   State and Federal Court Disbarments

    On January 15, 2009, the New York State Bar disbarred
Yagman. Matter of Yagman, 61 A.D.3d 30 (N.Y. App. Div.
2009) (per curiam). The New York court that heard
Yagman’s case determined that Yagman’s federal felony
conviction triggered automatic disbarment under state law.
Id. at 31–32. Yagman never informed us that he had been
disbarred by the New York State Bar.

   On August 20, 2010, approximately eight months after
New York disbarred Yagman, the State Bar of California
moved to disbar Yagman on the basis of his federal
conviction.  Amended Recommendation of Summary
Disbarment, No. 06-C-13000 (Cal. State Bar Rev. Dep’t
Aug. 20, 2010). On November 22, 2010, the California
Supreme Court adopted the State Bar’s recommendation and
summarily disbarred Yagman. Order, No. S186152 (Cal.
8                      IN RE YAGMAN

Sup. Ct. Nov. 22, 2010). Yagman did not inform our court
that he had been disbarred by the State Bar of California.

    The Central District of California reciprocally disbarred
Yagman on June 28, 2011, after receiving notice of the
California disbarment. See Matter of Yagman, No. 11-mc-
00025, 2011 WL 13196273, at *5 (C.D. Cal. June 28, 2011).
Yagman appealed the reciprocal disbarment, and we
affirmed. See In re Yagman, 473 F. App’x 800, 801 (9th Cir.
2012).

IV. Yagman’s 2012 Motions for Reconsideration

    In 2012, Yagman moved twice for reconsideration of our
order suspending him from the practice of law in our court.
He argued that the conviction upon which he was disbarred
in California (bankruptcy fraud) was not the basis of his
original California state bar suspension (money laundering
and tax evasion).       Yagman claimed that our court
reciprocally suspended him because of California’s
suspension, and that this basis was now improper because
the eventual disbarment was based on his bankruptcy fraud.
Yagman contended that “[i]t is legally inappropriate,
arbitrary and capricious, for this Court to continue to impose
discipline on respondent when there is no factual or legal
predicate for such discipline.” At the time Yagman claimed
there was “no factual or legal predicate” for his continued
discipline, he had been disbarred from practicing law in
California and New York, and before the Central District of
California, and our court had already affirmed his criminal
conviction.

   We denied Yagman’s 2012 motions as untimely and did
not address the substance of his underlying arguments.
However, Yagman presented the same argument to the
Central District of California as he did to our court. The
                       IN RE YAGMAN                          9

district court rejected Yagman’s argument, finding that it
rested “on an incorrect reading of the State Bar record.
Respondent’s disbarment was based on his convictions for
tax evasion and money laundering, as well as for bankruptcy
fraud.” Matter of Yagman, No. 11-mc-00025 ABC, 2011
WL 13196273, at *4 (C.D. Cal. June 28, 2011). We affirmed
the district court’s decision, holding that “Yagman’s guilt is
. . . final and may not be collaterally attacked in a
disciplinary proceeding.” In re Yagman, 473 F. App’x 800,
801 (9th Cir. 2012).

V. Yagman’s Reinstatement to the California Bar

    Yagman petitioned the California State Bar Court for
reinstatement in late 2019. Petition for Reinstatement, No.
SBC-19-R-30724 (State Bar Ct. Hearing Dep’t. Dec. 30,
2019). In that petition, Yagman admitted to committing the
underlying criminal conduct that led to his disbarment and
acknowledged that his conduct was wrong. The Office of
Chief Trial Counsel of the State Bar opposed Yagman’s
reinstatement arguing that Yagman had not met his heavy
burden to establish rehabilitation. See Opp’n to Petition for
Reinstatement, No. SBC-19-R-30724 (State Bar Ct. Hearing
Dep’t. June 8, 2020).

    The State Bar of California held a multi-day hearing and
issued a written decision recommending that Yagman be
reinstated to practice law in California. Ultimately, the State
Bar determined that Petitioner had “met his heavy burden for
reinstatement” by showing “evidence of rehabilitation in
light of the moral shortcomings that previously resulted in
discipline.” No. SBC-19-R-30724 (State Bar Ct. Hearing
Dep’t. Jan. 29, 2021). On May 26, 2021, the Supreme Court
of California reinstated Yagman. In re Stephen Yagman on
Reinstatement, No. S267842 (Cal. May 26, 2021).
10                    IN RE YAGMAN

VI. The Present Motion for Reinstatement

    On June 4, 2021, Yagman filed a motion for
reinstatement to practice law before our court. Motions for
reinstatement require “a concise statement of the
circumstances of the disciplinary proceedings, the discipline
imposed by this Court, and the grounds that justify
reinstatement of the attorney.” 9th Cir. R. 46-2(h).
Yagman’s three-sentence motion was deficient, as it did not
provide any statement regarding the “circumstances of the
disciplinary proceedings” or the “discipline imposed by this
Court.” Moreover, given the serious nature of Yagman’s
crimes and his prior disciplinary history, we determined that
the appointment of pro bono counsel Merri A. Baldwin as
amicus curiae would benefit us in evaluating whether
Yagman’s petition adequately demonstrated “grounds that
justify reinstatement.”

    We requested simultaneous briefing from Amicus
Baldwin and Yagman to address: (1) what standard governs
petitions for reinstatement to the Ninth Circuit Bar; and
(2) how the reinstatement standard should be applied in this
case. In her amicus brief, Ms. Baldwin recommended that
when an attorney is suspended or disbarred based upon
discipline in another forum, we should afford that forum’s
reinstatement decision similar deference that we extend to
the original disciplinary decision. She also reviewed the
California State Bar Court’s decision to reinstate Yagman
and recommended that we give it deference because it is
carefully considered and well supported.

    Yagman also submitted a brief, this time laying out
several arguments for why he should be reinstated.
Surprisingly, Yagman chose to rely predominantly on the
fact that our court reciprocally suspended him instead of
disbarring him. This argument is not well-taken and
                       IN RE YAGMAN                         11

underscores the fact that Yagman never notified our court of
his subsequent New York or California disbarments.

    Yagman also argued that “[t]his court could have based
Yagman’s suspension on his criminal convictions, but it did
not do that, and instead made his suspension reciprocal”
based on the California suspension. Our 2007 order to show
cause required Yagman to explain why he should not be
suspended because of his California disbarment and his
criminal convictions.         Yagman never substantively
responded to our order to show cause, nor did he participate
in a hearing. We do not know fully what our reasons for
suspension may have been had Yagman participated in our
disciplinary proceedings. We note, however, that Yagman
did participate in the disciplinary proceedings in front of the
U.S. District Court for the Central District of California.
There, the district court suspended Yagman on the basis of
his criminal conviction and declined to reach the reciprocal
basis. See In the Disciplinary Matter of Stephen Yagman,
07-mc-00119 (C.D. Cal. 2007), Dkt. No. 4 at 4.

    Nowhere in Yagman’s supplemental brief did he
mention that he was currently disbarred from practicing law
in the state of New York. We learned of the New York
disbarment through our own independent research as we
considered whether Yagman had met the burden for
reinstatement in our court. On January 18, 2022, we issued
another order to show cause why Yagman should not also be
disbarred by our court in light of his New York disbarment.
After reviewing Yagman’s most recent response, we now
consider his motion for reinstatement in light of his
continued disbarment from the practice of law by the New
York State Bar.
12                           IN RE YAGMAN

                              ANALYSIS

I. Ninth Circuit Standard for Reinstatement

    Ninth Circuit Rule 46-2(h) sets forth the procedure by
which attorneys may seek reinstatement following
suspension or disbarment from practice before our court. It
provides: “A suspended or disbarred attorney may file a
petition for reinstatement with the Clerk. The petition shall
contain a concise statement of the circumstances of the
disciplinary proceedings, the discipline imposed by this
Court, and the grounds that justify reinstatement of the
attorney.” 9th Cir. R. 46-2(h).

    In In re Girardi, we indicated that as part of proving “the
grounds that justify reinstatement,” attorneys must, at a
minimum, show they are in good standing in all jurisdictions
to which they are admitted. 611 F.3d at 1039. Specifically,
we noted that Rule 46-2(h) petitions should “include
evidence that [the attorney] is in good standing, with no
discipline pending, in all courts and bars to which [the
attorney] is admitted.” Id. We now hold that an attorney
cannot justify reinstatement while he or she is currently
suspended or disbarred in another jurisdiction—provided
that the other jurisdiction had independent, non-reciprocal
reasons for imposing discipline. 4

   The New York State Bar disbarred Yagman in January
2009, more than eleven months before California disbarred
him. Importantly, New York’s disbarment of Yagman was

     4
         This pre-condition is important for instances where, as
occasionally happens, an attorney is reciprocally suspended or disbarred
in multiple jurisdictions stemming from one bar’s decision. An attorney
in that situation need not first be reinstated in every state or federal court
that imposed reciprocal discipline before seeking reinstatement here.
                          IN RE YAGMAN                             13

not reciprocally imposed.      New York independently
determined that Yagman’s federal felony conviction
constituted grounds for automatic disbarment under its
precedent. Matter of Yagman, 61 A.D.3d at 31–32.
Accordingly, Yagman cannot meet his burden to show that
“he is in good standing, with no discipline pending, in all
courts and bars to which he is admitted.” In re Girardi,
611 F.3d at 1039.

    We respect Amicus Baldwin’s recommendation that we
give deference to state court reinstatement decisions when
evaluating whether an attorney has met Rule 46-2(h)’s
requirements. State bar disciplinary proceedings are
typically “of a character to warrant federal-court deference.”
Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n,
457 U.S. 423, 434 (1982). However, we temper the extent
of our deference by observing that after the State Bar of
California reached its decision in this case, the California
State Auditor published a report finding that the California
State Bar’s weak enforcement policies had long allowed
patterns of serious misconduct, especially by prominent
attorneys, to go unpunished for extended periods of time,
and allowed for failures in tracking staffers’ conflicts of
interest. 5

    Regardless, it is not enough for Yagman to show he is
reinstated to the California bar when he remains disbarred
from practicing law in New York. See In re Girardi,

    5
       California lawmakers required the State Bar of California to
undergo an audit in response to its failure to properly investigate
allegations against a prominent attorney. See, e.g., Joyce E. Cutler,
California Bar’s Policies Don’t Protect Public, Audit Finds, Bloomberg
Law, (Apr. 14, 2022, 2:41 PM), https://www.bloomberglaw.com/bloom
berglawnews/us-law-week/X2B204OG000000?bna_news_filter=us-
law-week#jcite.
14                     IN RE YAGMAN

611 F.3d at 1039. We hold that Yagman cannot be reinstated
to the bar of our court until he is authorized to practice law
by the New York State Bar because he has not met Rule 46-
2(h)’s requirement to “justify” his reinstatement.
Accordingly, we deny Yagman’s motion for reinstatement
without prejudice to his right to file a future motion for
reinstatement if he is reinstated to practice by the New York
State Bar.

II. Ninth Circuit Rule 46-2(c) Notice Requirement

    Our January 18, 2022, order to show cause required
Yagman to “explain whether, and if so how and when, he
notified this court of his California and New York
disbarments.” He failed to do so. Ninth Circuit Rule 46-2(c)
provides, in part, that “[a]n attorney who practices before
this Court shall provide the Clerk of this Court with a copy
of any order or other official notification that the attorney
has been subjected to suspension or disbarment in another
jurisdiction.” 9th Cir. R. 46-2(c). Attorneys are thus
required to notify our court of any suspensions or
disbarments, even while they are suspended or disbarred.
Although Yagman’s failure to comply with this Rule does
not factor into our reasons for denying his motion for
reinstatement, we address his response lest there be any
future confusion.

    Yagman never informed us of his subsequent
disbarments in New York or California. Yagman admits that
he “did not formally notify this court of his California
disbarment.” He says that instead of notifying our court, he
“did immediately, unofficially notify his friend, former
judge of this court, Stephen Reinhardt” of his California
disbarment, and assumed our court was fully aware of the
disbarment. He also admits he never informed us of his New
                       IN RE YAGMAN                        15

York disbarment and says he was not aware of our court’s
Rule 46-2(c).

    Ninth Circuit Rule 46-2(c) imposes a notice requirement.
It obligates attorneys to notify us when they have been
suspended or disbarred in another jurisdiction. Yagman
argues that the Rule did not apply to him because by its terms
it only obligates “[a]n attorney who practices before this
Court” to provide such notice, and he was suspended at the
time he received notice of the California disbarment. This is
sophistry. Neither suspension nor disbarment relieve
attorneys of their duty to promptly inform our court of
discipline imposed on them by other jurisdictions. The term
“an attorney who practices before this Court” also
encompasses those attorneys who are then inactive in our
circuit due to their suspension or disbarment. If Yagman
were to apply for admission to our court afresh, he would
need to disclose his prior disciplinary history. See Ninth
Circuit Form 31.

                      CONCLUSION

    Yagman has not met his burden to demonstrate grounds
that justify his reinstatement to the bar of our court, as
required by Ninth Circuit Rule 46-2(h). Accordingly, we
deny Yagman’s motion for reinstatement without prejudice
to his filing a future motion for reinstatement if he is
reinstated to practice law by the New York State Bar.
16                     IN RE YAGMAN

BERZON, Circuit Judge, dissenting:

    I would grant Stephen Yagman’s              motion    for
reinstatement to the bar of our court.

     No rule of this court provides that “it is not enough for
Yagman to show he is reinstated to the California bar when
he remains disbarred from practicing law in New York.”
Majority Op. 13. In the absence of a rule requiring Yagman
to be reinstated in New York before being reinstated to the
bar of our court, the majority relies on a suspension order we
issued to different attorneys in a different case. Id. at 12
(citing In re Girardi, 611 F.3d 1027, 1039 (9th Cir. 2010)).
In Girardi, the suspension order itself instructed the
suspended attorneys, if they petitioned for reinstatement, to
include in the petition “evidence that [they were] in good
standing, with no discipline pending, in all courts and bars
to which [they were] admitted.” 611 F.3d at 1039. Our
discretionary authority to “discipline an attorney” who
practices before our court allowed us to impose such a
condition. Fed. R. App. P. 46(c). But we did not cite any rule
requiring us to impose the condition, nor did we state or
imply that every attorney petitioning for reinstatement must
make the same showing. Girardi, 611 F.3d at 1039.

    Yagman’s suspension order in this court contained no
requirement similar to the one imposed in Girardi. Instead,
when we suspended Yagman, we said he could move for
reinstatement “if he is reinstated to practice in California.”

    The State Bar of California disbarred Yagman “on the
basis of his federal conviction.” Majority Op. 7. The New
York State Bar disbarred Yagman based on the same
conviction, nothing else. Id. The Supreme Court of
California reinstated Yagman after the State Bar of
California held a multi-day hearing and determined that
                       IN RE YAGMAN                         17

Yagman had “met his heavy burden for reinstatement” by
proving “by clear and convincing evidence the requisite
good moral character for reinstatement, comprising
‘overwhelming proof of reform which we could with
confidence lay before the world in justification of a
judgment again installing him in the profession.’” No. SBC-
19-R-30724, at 1, 27 (State Bar Ct. Hearing Dep’t. Jan. 29,
2021) (alterations omitted) (quoting In re Menna, 11 Cal. 4th
975, 989 (1995)).

     “The traditional and primary responsibility of state
courts for establishing and enforcing standards for members
of their bars and the quasi-criminal nature of bar disciplinary
proceedings call for exceptional deference by the federal
courts.” Middlesex Cnty. Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 438 (1982) (Brennan, J., concurring in
the judgment) (citation omitted). “Before imposing
reciprocal discipline,” we “conduct a deferential review of
the proceedings that resulted in the initial discipline imposed
to satisfy [ourselves] that the discipline was not
inappropriate.” In re Kramer, 282 F.3d 721, 725 (9th Cir.
2002). “We will extend great deference to the state court’s
determination unless our independent review reveals . . .
(1) a lack of due process; (2) insufficient proof of attorney
misconduct; or (3) some other grave reason exists that
should prevent the court from recognizing the state court’s
determination.” Gadda v. Ashcroft, 377 F.3d 934, 943 (9th
Cir. 2004) (internal quotation marks and alteration omitted)
(citing Selling v. Radford, 243 U.S. 46, 51 (1917)). We
should apply the same great deference in reviewing a state
court’s reinstatement decision, and so should reinstate
Yagman as an attorney in our court based on the California
reinstatement.
18                     IN RE YAGMAN

    As to the New York disbarment, we have no indication
that Yagman has applied for reinstatement in New York. He
has represented to us that he is 77 years old and does not
intend to practice law in New York again. Although it would
be within our discretion to require Yagman to demonstrate
reinstatement in New York before being reinstated to the bar
of our court, in these circumstances I see no reason to do so.

    Imposing the requirement that Yagman trigger plenary
reinstatement proceedings in New York would be a pointless
burden. New York’s reason for the disbarment was the same
as California’s—the conviction itself—not any additional
reason. As Yagman practiced principally in California,
California was in a position to review Yagman’s legal career,
consider the views of California lawyers and judges, and
review Yagman’s rehabilitation efforts in California. New
York is unlikely to be able to develop any additional
information, and it has little interest in doing so, as Yagman
does not intend to practice there.

    As I would defer to California’s considered conclusion,
I would grant the petition for reinstatement. I therefore
respectfully dissent.